IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-84,972-01 & WR-84,972-02



                      EX PARTE BRYON WILLIAMS, Applicant



             ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
             CAUSE NOS. D-1-DC-13-100118-A & D-1-DC-13-100117-A
                     IN THE 167 TH DISTRICT COURT
                         FROM TRAVIS COUNTY

       YEARY, J., filed a concurring opinion in which K EASLER, and H ERVEY, JJ.,
joined.

                                CONCURRING OPINION

       Adhering to the views expressed in my concurring opinion in Ex parte Pointer, ___

S.W.3d ___, Nos. WR-84,786-01 & WR-84,786-02 (Tex. Crim. App. del. June 8, 2016), I

join in the Court’s disposition of these cases.




FILED: June 29, 2016
DO NOT PUBLISH